Citation Nr: 0001305	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  89-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an effective date prior to September 20, 1984 
for the grant of service connection for disability due to 
wounds received in service.

Entitlement to an increased rating for venous insufficiency 
of the right lower extremity.

Entitlement to a rating in excess of 10 percent for arthritis 
of the right ankle.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran has been recognized as having service between 
February 1964 and March 31, 1976.  He served in Vietnam from 
April 1968 to June 1969, and he is a recipient of the Purple 
Heart.

This case has a long tortuous history.  In 1977, the veteran 
apparently applied for benefits under the loan guaranty 
program.  In an administrative decision in July 1977, the 
regional office (RO) determined that the veteran had been 
discharged under other than honorable conditions due to 
persistent and willful misconduct, and was therefore not 
entitled to any Department of Veterans Affairs (VA) (then 
called the Veterans Administration) gratuitous benefits.  
That determination was based on a review of his service 
records which showed numerous periods of lost time due to 
being absent without leave, in a desertion status, or under 
confinement.  His lost time included a period of being absent 
without leave from July 1, 1970 to March 3, 1976.  

An initial claim for service connection for disabilities 
incurred in May 1969 as the result of shell fragment wounds 
was received by the RO on September 9, 1980.  In a letter 
dated later in September 1980, the RO informed the veteran 
that a previous determination showed that his discharge from 
service had been issued under conditions which constituted a 
bar to gratuitous benefits under the laws administered by the 
VA.  He was informed that his claim for benefits was denied.

On October 27, 1981, the veteran submitted another claim for 
service connection for disabilities received as the result of 
wounds incurred in May 1969.  In an administrative decision 
in June 1982, the RO determined that the veteran's service 
between February 3, 1964, and February 2, 1967, had been 
terminated by a discharge under honorable conditions, but 
that the veteran's service between February 3, 1967, and 
March 31, 1976, had been terminated by a discharge under 
other than honorable conditions.  It was determined that his 
discharge from service in March 1976 was a bar to VA benefits 
based on the second period of service under the provisions of 
38 C.F.R. § 3.12(c)(6).  The veteran was advised of this 
decision, and did not initiate an appeal.

On September 20, 1984, the veteran again submitted a claim 
for service connection for disabilities received in service.  
In an administrative decision in December 1984, the RO again 
denied the veteran's claim for compensation benefits on the 
basis that his second period of service had been terminated 
by a discharge under other than honorable conditions.  The 
decision affirmed the previous finding that his extensive 
period of AWOL from July 1970 until March 1976 was a bar to 
all VA benefits under 38 C.F.R. § 3.12(c)(6), and that there 
were no compelling circumstances to excuse the absence.  The 
veteran appealed.

In a remand decision in December 1986, the Board requested 
that the regional office obtain additional records, 
specifically, the veteran's service medical records.  The 
Board requested that the RO review the veteran's claim under 
38 C.F.R. § 3.12(c)(6), and specifically consider whether 
compelling circumstances were present.  The Board also 
specified that the RO review the pertinent criteria on 
finality relating to prior unappealed decisions.

After additional service medical and personnel records were 
received, the RO, in an administrative decision in August 
1987, determined that such new service records and service 
medical records established a new factual basis and concluded 
that the appellant's absence without leave between July 1970 
and March 1976 was warranted due to compelling circumstances.  
The regional office determined that the veteran's entire 
service between 1964 and 1976 was under honorable conditions 
for VA purposes.

In a rating in December 1987, the regional office granted 
service connection for residuals of a fracture of the right 
femur, residuals of a shell fragment wound to the abdomen, 
and residuals of a shell fragment wound to the left thigh, 
effective from November 2, 1984.

In a timely notice of disagreement received in April 1988, 
the veteran and his representative, among other things, 
disagreed with the effective date for the grant of service 
connection for the veteran's disabilities resulting from the 
wounds received in service.  This notice of disagreement 
indicated that they believed that the grant of service 
connection for the veteran's service-connected disabilities 
should have been effective from the date that the veteran 
originally applied for disability compensation, or 
September 9, 1980.  This issue has been in appellate status 
since that time, with remands by the Board relating to this 
issue in January 1991, February 1993, and October 1996.  
During this appeal, the regional office determined that the 
effective date for the grant of service connection for the 
established should be September 20, 1984, and the veteran has 
continued his appeal relating to this issue.  

The veteran is currently recognized as service connected for 
residuals of a fracture of the right femur, evaluated as 
30 percent disabling, for residuals of a shell fragment wound 
to the left thigh, evaluated as 10 percent disabling and for 
residuals of a shell fragment wound to the abdomen, evaluated 
as 10 percent disabling.

In addition, in a rating action in September 1991, the 
regional office granted service connection for arthritis of 
the right ankle, evaluated as zero percent disabling from 
September 20, 1984.  In a rating action in July 1994, the 
regional office granted service connection for venous 
insufficiency of the right lower extremity, evaluated as zero 
percent disabling from September 20, 1984, and for 
lumbosacral strain and pain, evaluated as 10 percent 
disabling from September 20, 1984.

In November 1994 and again in December 1994, the veteran 
disagreed with the evaluation assigned for venous 
insufficiency of the right lower extremity from the date of 
the grant of service connection in 1984.  He also disagreed 
with the disability ratings for lumbosacral strain, residuals 
of a fracture of the right femur, and arthritis of the right 
ankle.

In addition, the RO, in a rating in November 1995, awarded 
service connection for osteomyelitis of the right medial 
malleus, assigning a 20 percent evaluation from September 30, 
1994, a temporary 100 percent evaluation from March 10, 1995, 
a 20 percent evaluation from May 1, 1995, and a zero percent 
evaluation from September 25, 1997.  A combined 70 percent 
evaluation was assigned, effective from August 12, 1991, a 
combined 80 percent evaluation, effective from September 30, 
1994, a combined 100 percent evaluation from March 10, 1995, 
and a combined evaluation of 80 percent from May 1, 1995.  

Finally, a total compensation rating by reason of individual 
unemployability was awarded, effective from August 31, 1995.

The Board decision in October 1996 denied service connection 
for hearing loss and tinnitus.  The Board remanded the issues 
of entitlement to an increased rating for residuals of a 
fracture of the right femur, then evaluated as 30 percent 
disabling, entitlement to an increased rating for lumbosacral 
pain and strain, evaluated as 20 percent disabling, 
entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left thigh, evaluated as 
10 percent disabling, entitlement to an increased rating for 
shell fragment wound of the abdomen, evaluated as 10 percent 
disabling, and entitlement to an increased rating for 
arthritis of the right ankle, evaluated as 10 percent 
disabling.  The Board also remanded the issue of entitlement 
to an earlier effective date for the award of service-
connected disabilities, and entitlement to an increased 
rating for venous insufficiency.  

In a letter dated in September 1998, the veteran withdrew 
from appeal the issues of entitlement to increased ratings 
for the following five disabilities:  Residuals of a fracture 
of the right femur, lumbosacral pain and strain, residuals of 
shell fragment wound of the right thigh, residuals of shell 
fragment wound of the abdomen, and arthritis of the right 
ankle.  As a result, aside from the issue of an increased 
rating for arthritis of the right ankle which is dealt with 
below, these issues are no longer appellate issues properly 
before the Board.

In November 1998, the veteran and his wife appeared and 
testified at a hearing before the Board sitting at 
Louisville, Kentucky. 


FINDINGS OF FACT

1.  With regard to the issue of entitlement to an effective 
date prior to September 20, 1984 for the grant of service 
connection for disabilities residual to his wounds, the 
regional office has obtained all pertinent evidence necessary 
for an equitable disposition of the issue.

2.  An original claim for service connection for disabilities 
resulting from shell fragment wounds incurred in service was 
received from the veteran on September 9, 1980.

3.  Later in September 1980, the regional office informed the 
veteran that he was not entitled to gratuitous VA benefits 
because of the nature of his discharge from service in March 
1976.

4.  Another claim for service connection for disabilities 
resulting from wounds received in service was received from 
the veteran in October 1981.

5.  In an administrative decision in June 1982, the RO found 
that entitlement to VA benefits for injuries received in 
service was barred because under 38 C.F.R. § 3.12(c)(6) his 
discharge from service in March 1976 was not a discharge 
under honorable conditions.

6.  On September 20, 1984, another claim for service 
connection for disability was received from the veteran.

7.  After receiving additional service medical and personnel 
records, the regional office, in an administrative decision 
of August 1987, determined that the evidence presented a new 
factual basis establishing that the veteran's long period of 
being absent without leave from July 1970 to March 1976 was 
excusable because of compelling, mitigating circumstances, 
and that his entire period of service had been terminated 
under honorable conditions for VA benefit purposes.


CONCLUSION OF LAW

The effective date for the grant of service connection for 
disabilities residual to shell fragment wounds is 
September 9, 1980, the date of the veteran's initial claim, 
but not earlier.  38 U.S.C.A. §§ 5107, 5108, 5110 (West 
1991); 38 C.F.R. §§ 3.12, 3.104, 3.105, 3.157, 3.160, 3.400, 
3.360, 20.200-20.202, 20.302. (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
there was clear and unmistakable error in the 1980 and 1982 
regional office determinations denying service connection for 
residuals of injuries received in service.  They contend that 
the regional office in 1980 failed to adjudicate the issue 
relating to the nature and character of the veteran's 
discharge according to all pertinent laws and regulations, 
including the amendments to the 38 C.F.R. § 3.12 that took 
effect on October 8, 1977, pursuant to Public Law 95-126, as 
well as those regulations relating to health care benefits.  

I.  Background

In 1977, the veteran applied for benefits under the loan 
guaranty program.  The copy of his DD 214 which was then of 
record indicated that he served in Vietnam from April 8, 
1968, to January 9, 1969.  This document also showed that he 
had numerous periods of time lost, including from July 17 to 
July 30, 1965, August 8, 1965, to December 28, 1965, July 31, 
1968, to September 9, 1968, December 8 to December 16, 1968, 
March 29 and March 30, 1970, April 21, 1970, May 1, 1970, 
May 4 and 5, 1970, and July 1, 1970, through March 3, 1976.

In an administrative decision in July 1977, the regional 
office determined that the veteran's service was terminated 
in March 1976 by a discharge under other than honorable 
conditions.  The regional office determined that the veteran 
showed a pattern of willful and persistent misconduct because 
of time lost in service, and that the character of his 
discharge from service precluded his receiving VA benefits.

On September 9, 1980, a claim for service connection for 
disabilities incurred in service, including a shell fragment 
wound of the right thigh and knee with fracture of the femur, 
a shell fragment wound to the right abdomen, and a shell 
fragment wound to the left thigh, was received from the 
veteran.

In a letter in September 1980, the regional office informed 
the veteran that his application for compensation benefits 
had been denied, because, as he had previously been notified, 
his discharge from service in March 1976 was found to have 
been issued under conditions other than honorable, 
constituting a bar to VA benefits.  

In October 1981, another claim for service connection for 
disabilities due to wounds incurred in service, including the 
fracture of the right femur, a shrapnel wound to the abdomen, 
and wounds to the legs, was received from the veteran.

At a hearing at the RO in January 1982, the veteran testified 
about the circumstances relating to his being absent without 
leave for an extended period of time between 1970 and 1976.

The service department reported that the veteran had enlisted 
on February 3, 1964, that the enlistment period was for a 
period of three years, that his scheduled date of discharge 
was February 2, 1967, and that he had reenlisted for a period 
of six years on April 30, 1965.  The service department 
indicated that the veteran had periods of absence without 
leave from July 17, 1965, to July 30, 1965, from August 8, 
1965, to November 12, 1965, from July 31, 1968, to 
September 9, 1968, on April 21, 1970, on May 4 and May 5, 
1970, and from July 1, 1970, to March 3, 1976.  It was 
indicated that the veteran was in confinement from 
November 13, 1965, to December 28, 1965, and from December 8, 
1968, to December 16, 1968.

In an administrative decision in June 1982, the RO determined 
that the veteran completed his initial period of enlistment 
from February 3, 1964, to February 2, 1967, under honorable 
conditions.  The RO then determined that his service from 
February 3, 1967, to March 31, 1976, had been terminated by a 
discharge that was under conditions other than honorable, as 
he had been absent without leave for a period in excess of 
180 days during this period, without compelling circumstances 
warranting the prolonged unauthorized absence.  The regional 
office determined that under 38 C.F.R. § 3.12(c)(6) the 
nature of his discharge from service in 1976 precluded the 
award of compensation benefits or health care benefits based 
on the period of service from February 3, 1967 to March 31, 
1976.

In letters in July 1982, the veteran was advised of these 
decisions, and of his right to appeal.

On September 20, 1984, another claim for service connection 
for disability was received from the veteran.  In an 
administrative decision in December 1984, the RO confirmed 
its prior denial of the veteran's claim, based on the nature 
of his discharge from service in 1976.  The veteran presented 
a timely appeal.

When the veteran testified at a hearing at the RO in February 
1986, he described the circumstances when he incurred his 
wounds and the reasons for his going absent without leave.

Pursuant to the Board's remand decision in December 1986, 
service medical records and additional personnel records were 
received.  A correction to his DD 214  was received which 
showed that he was in Vietnam from April 1968 to June 1969 
and that he was wounded in action in May 1969.  The veteran's 
award of the Purple Heart and his assignments in 1969 and 
1970 were also documented.

In an administrative decision in August 1987, the RO 
determined that new and material evidence in the form of 
service medical and personnel records had been received.  The 
RO concluded that these records, together with the veteran's 
testimony, indicated that there were compelling mitigating 
circumstances for the veteran's being absent without leave 
for the period from July 1970 to March 1976.  The RO 
determined that the veteran had received overseas orders 
within months of recovering from a serious wound, while still 
assigned to an Infantry unit.  It was concluded that the 
veteran's service from February 1964 to March 1976 had been 
terminated by discharge under honorable conditions for VA 
benefit purposes.

Subsequently, in various rating determinations, the veteran 
was granted service connection for residuals of a fracture of 
the right femur, for lumbosacral pain and strain, for 
residuals of a shell fragment wound to the left thigh, for 
residuals of a shell fragment wound to the abdomen, and for 
venous insufficiency of the right lower extremity.  All of 
these ratings were effective September 20, 1984.

II.  Analysis

38 C.F.R. § 3.12 provides that VA benefits are not payable 
unless the period of service in which the claim is based was 
terminated by a discharge or release under conditions other 
than dishonorable.  A discharge or release because of willful 
and persistent misconduct is considered to have been issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).

38 C.F.R. § 3.12 was amended by Public Law 95-126, enacted on 
October 8, 1977, so that VA benefits were not payable if a 
person received a discharge under other than honorable 
conditions issued as the result of being absent without leave 
for a continuous period of at least 180 days.  This bar to 
benefits does not apply if there are compelling circumstances 
to warrant the prolonged unauthorized absence.  38 C.F.R. 
§ 3.12(c)(6).

Health care benefits shall be provided by Chapter 17, 
Title 38, United States Code, for those persons who received 
discharges under other than honorable conditions, except such 
benefits are not authorized for persons who received 
discharges under the various situations listed in 38 C.F.R. 
§ 3.12(c).  These include when a person is absent without 
leave for a continuous period of 180 days or more, without 
compelling circumstances being present.  This regulation, 
38 C.F.R. § 3.360 was effective April 11, 1978.

Previous rating actions which are final will be accepted as 
correct in the absence of clear and unmistakable error.  
38 C.F.R. §§ 3.104, 3.105.  A finally adjudicated claim (or 
rating action) is one that has become final by the expiration 
of one year after notice of such action is sent to the 
claimant, without a timely notice to appeal being received.  
38 C.F.R. §§ 3.160, 20.200-20.202, 20.302.  A veteran may 
reopen a claim for compensation benefits, after a finally 
disallowed claim, and compensation benefits may be awarded 
pursuant to the receipt of new and material evidence. 
38 U.S.C.A. § 5108, 38 C.F.R. §§ 3.160.  

The effective date of the grant of service connection shall 
be the day following discharge from service, if application 
therefor is received within one year from discharge.  The 
effective date of an award of compensation based on an 
original claim, or a reopened claim, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Under the provisions of 38 C.F.R. § 3.156, where the new and 
material evidence which is received consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the regional office.

In this case, the initial claim for service connection for 
disability was received from the veteran on September 9, 
1980.  This claim was denied in 1980.  The 1980 determination 
by the regional office concerning service connection did fail 
to consider the change in legislation that occurred as the 
result of Public Law 95-126, effective October 8, 1977, and 
the change of law in 1978 relating to health care. 

In October 1981, another claim for service connection for 
disability residual to wounds incurred in service was 
received from the veteran.  In June 1982, the regional office 
determined that the veteran had completed his initial period 
of enlistment from February 3, 1964, to February 2, 1967, 
under honorable conditions, but that the service from 
February 3, 1967, to March 31, 1976, had been terminated by 
discharge that was under conditions other than honorable 
under the provisions of 38 C.F.R. § 3.12(c)(6).

In September 1984, the veteran submitted another claim for 
service connection for disabilities received as the result of 
shell fragment wounds in service.  Subsequently, pursuant to 
additional adjudication, the regional office received 
additional service medical and personnel records.  With this 
new and material evidence, the regional office reasoned that 
there were compelling, mitigating circumstances relating to 
the veteran's extended period of absence without leave from 
July 1970 to March 1976.  The regional office concluded that 
the veteran's entire period of service from February 1964 to 
March 1976 had been terminated by a discharge under honorable 
conditions for VA benefit purposes.

In this case, the Board need not consider whether clear and 
unmistakable error was present in the regional office 
determinations in 1980 and 1982.  Rather, under 38 C.F.R. 
§ 3.156, since the new and material evidence used by the 
regional office to grant the previously disallowed claim of 
service connection was, in large part, based on service 
records, the former decisions are no longer considered final 
or valid.  In essence, the veteran's claim in 1984 being 
allowed on the basis of new service records requires that the 
1987 regional office administrative decision relate back to 
the initial 1980 determination and claim for service 
connection.  38 C.F.R. § 3.156.  The effective date for the 
grant of service connection for the award of compensation 
benefits for disabilities received as the result of wounds 
incurred in service is September 9, 1980, the date of his 
original claim for compensation benefits, but not earlier.  
38 U.S.C.A. § 5010; 38 C.F.R. §§ 3.156, 3.400.

While the Board has granted an effective date of September 9, 
1980 for service connection for disability residual to wounds 
received in service, it is the initial responsibility of the 
regional office to determine the proper rating for such 
disabilities from such date.  Holland v. Gober, 124 F.3d 42 
(1997).


ORDER

The veteran is entitled to the grant of service connection 
for disability residual to wounds received in service from 
September 9, 1980, the date of his original claim, but not 
earlier.  To this extent, the benefits sought on appeal are 
granted, subject to the controlling regulations for the award 
of monetary benefits.


REMAND

Pursuant to the above decision, the grant of service 
connection for several disabilities has been made effective 
September 9, 1980.  The regional office must now determine 
which of his currently recognized disabilities were present 
then and determine the appropriate rating for each of these 
disabilities.

In this regard, it is noted, in particular, that the veteran 
had extensive treatment for the venous insufficiency of the 
right lower extremity on different occasions.  Various 
private medical records and VA outpatient treatment reports 
relate to such treatment.  Consequently, the veteran's claim 
for an increased rating for venous insufficiency of the right 
lower extremity is being specifically remanded to the 
regional office for another review.  The regional office 
should adjudicate the proper rating to be assigned for venous 
insufficiency of the right lower extremity from September 9, 
1980.

In addition, it is noted that the veteran provided a written 
notice of withdrawal of his appeal for an increased rating 
for arthritis of the right ankle in a letter dated in 
September 1998.  However, at his hearing before the Board 
sitting at Louisville, Kentucky, in November 1998, it appears 
that the veteran wanted to continue the appeal for the 
increased rating for the arthritis of the right ankle.  He 
provided additional testimony relating to this issue.  It is, 
therefore, unclear as to whether the veteran has withdrawn 
this issue.  In addition, it is unclear for what period(s) he 
desires to seek an increased rating.  The regional office 
should clarify whether the veteran still desires to pursue 
this issue as an appellate issue.

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The regional office should review all 
of the veteran's records and assign 
appropriate ratings for the veteran's 
various disabilities for which service 
connection is appropriate effective from 
September 9, 1980.  Specifically, the 
regional office should review the 
veteran's request for an increased rating 
for venous insufficiency of the right 
lower extremity for the entire period 
from September 9, 1980.

2.  The regional office should clarify 
whether the veteran has withdrawn his 
appeal, or desires to continue his 
appeal, for an increased rating for 
arthritis of the right ankle, including 
the time period or periods he desires an 
increased rating.  If he desires to 
continue his appeal, this issue should 
also be further reviewed by the regional 
office.


If any of the claims are denied, the case should be processed 
in accordance with appropriate appellate procedures, 
including the issuance of a supplemental statement of the 
case.  No action is required of the veteran unless and until 
he receives further notice.  The purpose of this REMAND is to 
provide due process and further adjudication by the regional 
office in accordance with the above decision.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


Error! Not a valid link.

